 384DECISIONSOF NATIONAL LABOR RELATIONS BOARDAll of our employees are free to become or remain members of the above-named union orany other labor organization.MONARCH FOUNDRY COMPANY.Employer.Dated ................By.............................................................................. ...............(Representative)(Title)This notice must remain posted for 60 days from date hereof, and must not be altered,defaced, or covered byanyother material.UNION SULPHUR AND OIL CORPORATIONandLOCAL NO.407, INTERNATIONAL UNION OF OPERATINGENGINEERS,AFL, Petitioner.Case No. 15-RC-560. July 24, 1953SECOND SUPPLEMENTAL DECISION AND ORDERPursuant to a Supplemental Decision and Direction of Elec-tion issued on May 7, 1952,1 an election was held under thesupervision of the Regional Director on June 2, 3, 4, and 5,1952.A tally of ballots was served upon the parties whichshowed that of approximately 395 eligible voters, 167 casttheir ballots for, and 215 against, the Petitioner. The Petitionerfiled timely objections to the election. The Regional Directorinvestigated these objections, and on September 17, 1952,issued his report and recommendations, to which the Employerfiled timely exceptions.On January 12, 1953, the Board having fully considered thePetitioner's objections, the Regional Director's report, and theEmployer's exceptions, and having determined that substantialandmaterialissuesof fact had been raised, ordered that ahearing be held, and provided that the hearing officer des-ignated for the purpose of conducting such hearing shouldprepare and cause to be served upon the parties a report con-taining resolutions of the credibility of witnesses, findings offacts,and recommendations to the Board as to the dispositionof the objections. On February 26, 1953, such hearing washeld before Andrew P. Carter, hearing officer. Both partieswere represented and participated in the hearing. On March27, 1953, the hearing officer issued and served upon the partiesi Union Sulphur and Oil Corporation, 99 NLRB 19. The original decision in this proceedingwas issued on January 31, 1952, dismissing the petition on the ground of the inappropriatenessof the unit requested, thePetitionerhavingsoughtto represent the Employer's Louisiana oper-ations'employees only, excluding its Texas operations' employees. Union Sulphur and OilCorporation,97NLRB No. 236 (not reported in printed volumes of Board decisions)On March 14, 1952, the Petitioner filed a new petition seeking to include the employees ofboth the Employer's Louisiana and Texas operations, but withdrew this petition on April 28,1952, at which time it moved the Board to reconsider its original petition on the basis of itsamended unit request. The Board granted this motion, and issued its Supplemental Decisionand Direction of Election mentioned in the text.106 NLRB No 75. UNION SULPHUR AND OIL CORPORATION385his report containing findings of fact and recommendations totheBoard.The Employerthereafterfiledexceptions to thehearing officer's report and recommendations.The Board'has reviewed the rulingsmade by thehearingofficer at the hearing and finds that no prejudicial error wascommitted. These rulings are herebyaffirmed. TheBoard hasconsidered the hearing officer's report, findingsof fact, andrecommendations,and the Employer's exceptions.Upon theentire record in this case the Board finds:Less than 2 weeks before the election the Employer mailedto its employees 2 notices announcing that it had made applica-tion to the Wage Stabilization Board for approval of a sub-stantial number of employee benefits.3Thehearing officerfound that, although the Employer had had a practice ofannouncing wage increases,insurance plans,and other im-provements in working conditionsby writtennotice to itsemployees,such notices had customarily not been made untilthebenefitswere to take effect. He concludedthat the an-nouncements of May 22 and 26 were departures from thatpractice,and that,both because of this timing and becausethey disclosed an unusually great showering of benefits on theemployees within a short space of time immediately precedingthe election,they constituted a restraint upon the employees'freedom of choice which was essential to a fair election. Hetherefore recommended that the election be set aside.The Employerexcepts to these findings,asserting,in sub-stance, that: (1) Thenotices did not constitute a departure fromitspast practices,because it also had a custom of makingverbal announcements to its employees of increases and otherbenefitswhich wereunder considerationor for which applica-tion had been madeto theWage Stabilization Board forapproval;and (2)all the benefits mentioned in theMay 22 and May 26announcements were not promulgated in the crucial period of2 Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated its powers inconnection with this case to a three-member panel[Members Houston, Murdock, and Peter-son].$ In one of these notices dated May 22, 1952, the Employer announced that: (1) In an amendedpetition before the Wage Stabilization Board it was seeking a shift differential of 6 cents and12 cents per hour (the petition before the amendment had sought 4 cents and 6 cents per hour);and (2) it was filing a petition with the Wage Stabilization Board to include additional group-insurance benefits with a formal sickness plan.In the other of these notices, dated May 26, 1952, the Employer announced changes andadditions to its company- sponsored insurance plans consisting of (1) increases in the amountsof life insurance, accidental death, and dismemberment provisions; (2) increases in amountsof hospitalization benefits; (3) increase in amount of the surgical benefit; (4) provision foremployees medical expenses; (5) extension of the revised hospitalization and surgical benefitsto include eligible dependents; (6) provision for in-hospital medical expenses for dependents;and (7) replacement of existing nonaccident sickness and medical insurance with a formalsickness and accident plan paid for entirely by the Company. As to the insurance features ofthe plan, the Employer announced that it would pay a substantial portion of the premiumsinvolved and the cost of administration and accounting. The notice further stated that "theactual effective date of these improvements will be based upon Wage Stabilization Boardwritten approval," and that "in the case of the insurance plan, enrollment of at least 75percent of the eligible employees and dependents participating is required " 386DECISIONSOF NATIONALLABOR RELATIONS BOARD2weeks before the election,in that the shift differential hadbeen announced to the employees in April of 19524 and itschange to an increased amount was simply in keeping with achange in the oil industry generally,which occurred when theWage Stabilization Board's approval of the increased differ-ential was disclosed in a recent decision.As to(1), there is undisputed evidence in the record thattheEmployer had in the past made announcements to itsemployees of benefits before they were to take effect.' As to(2), however,we do not believe that the record supports theEmployer'sassertion that its amended application seekingincreased shift differentials was merely in accord with ageneral change in the amount of shift differentialsin the oilindustry.The Wage Stabilization Board's decision in a case,allowing 6- and 12-cent per hour shift differentials was issuedonMay 14,1952.6 Most of the major oil companies in thearea had been paying a 4-and 6-cent per hour shift differ-ential for a substantial period of time. 7 The Petitioner concedesthat after the Wage Stabilization Board's approval of an in-crease in the differential to 6- and 12-cent per hour,this in-creased differential rapidly became the pattern in the industry,and practically all the major companies operating the areaadopted such increased differentials during the months of Mayand June 1952.64The date appears as 1951 in the Employer's exceptions.It is apparent,however, that thedate referred to is that given above, as that is the date of issue of a company paper"The ImpPrint," containing a review of employee benefits that the Employer had granted, whichmentioned the application to the Wage Stabilization Board for shift differentials.5 Thisevidence,however,though uncontradicted,isnot highly persuasive.It consistsmerely of generalized testimony by witnesses for the Employer that employee meetingswere held at which the Employer learned of employee requests or suggestions and advisedthem of management decisions.Although the employees involved in this case are scatteredthroughout the Employer's southwest Louisiana and southeast Texas,operations,no specifictestimonywas given as to where and when such meetings were held. Exhibits offered inevidence to support testimony by the Employer's chief of personnel that he "called or at-tended" such meetings (Company's Exhibits Nos. 16, 17, and 18) do not in fact appear torelate to meetings of employees, but on the other hand clearly are notices issued by theEmployer'sexecutives to the chief of personnel,inviting him to attend management meet-ings.The chiefof personnel further testified,however,that at supervisors'meetings, thesupervisors were instructed to inform the employees in the field of the Employer's plans.6As given in the record, this was the case of Farmers Union Central Exchange, Billings,Montana, and Local 443, Oil Workers International Union, CIO.7 The various oil companies mentioned in the record include the Gulf, Shell. Texas, Phillips,Lion,Sinclair,Cities Service, Magnolia,Stanolind,and Sun oil companies.In the spring of1952, the Employer made a survey of some of these companies and found that Magnolia,Shell,Gulf,Humble, Stanolind, and Sun were paying 4- and 6-cent shift differentials. TheEmployer's witnesses stated that it was as a result of this survey that the Employer madeits original application to the Wage Stabilization Board for approval to pay the 4-and 6-centdifferential.8 The Employer's exceptions are based upon the premise that initially in seeking approvalfor payment of shift differentials,and later in increasing the amount of differentials thatitsought,itwas merely endeavoring to keep abreast of what other companies were doinginthe area.The Employer's operations have expanded substantially in the last severalyears, and its vice president testified that it considers itself as competing generally withthe major oil companies. The Employer itself elicited testimony, however, in cross-exam- UNION SULPHUR AND OIL CORPORATION387However, the record discloses that, among the companieswhich ultimately adopted the increased differentials,very fewactually had taken this action during the interval between May14, the date of the Wage Stabilization Board's approval of 6-and 12-cent shift differentials,and May 22,the date of theEmployer's announcement of its application to pay such dif-ferentials to its employees.The record discloses that 1 or2companies did in fact indicate their agreement to the in-creased differentials almost immediately after the WageStabilization Board's decision announcing its approval. How-ever, others of the major companies did not come to an agree-ment with the representatives of their employees until aperiod of weeks or even months after the May 14 decision.9 Itthus appears that a pattern of granting 6- and 12-cent shiftdifferentials had not in fact become manifest throughout theindustry at a date as early as May 22, 1952.Accordingly, wefind that the Employer'sannouncement of an application forincreased differentials,made to the employees on that date,was not made in the course of the Employer's practice of ad-justing its employment conditions to meet those of its com-petitors in the area, but rather constituted a promise of benefitcalculated to interferewith the freedom of choice of itsemployees in the election.Moreover,as to both the notices of May 22 and May 26, 1952,the record reveals no other instances in which the Employerannounced so many benefits to be showered upon its employeeswithin so short a period of time.The Employer's assertionisuncontradicted that the improvements and benefits an-nounced in the May 26 notice had been under considerationfor some substantial period of time. However,the announce-ments were not of benefit plans which had ripened to the stagewhere they could become effective immediately,but of theEmployer's decision to seek Government approval to grantthem to the employees.Upon the whole record, we concludethat it was more than mere coincidence that the Employerchose to announce decisions to such approval for so manybenefitssimultaneously and within the space of 2 weeksbefore the election.For this additional reason,therefore, wefind that the May 26 notice,as well as that of May 22, con-stituted interference by the Employer with the employees'inationof the Petitioner's representative,disclosing thatmost of the major companiesmentioned are many times larger thanthe Employer,and that a numberof thesmallercompanies about the sizeof theEmployerdid not pay any shiftdifferentials,even in thespringof 1952.9The Employercontended at the hearing that even though some negotiations(in settlementof a strikethencurrent among the employees of several companies)continued for a longperiod of time,the issueof shiftdifferentials had become settled"in a matterof days"and was no longer in disputeWe donot creditthisassertion,but rather credit the testimonyof the Petitioner's representative that eventhoughitbecameknown thatthe WageStabili-zation Board would approve the increased differentials,the unionsnevertheless were com-pelled to continue to negotiate with the various companies to persuadethem toagree togrant these differentials to their employees.322615 0 - 54 - 26 388DECISIONSOF NATIONALLABOR RELATIONS BOARDfreechoiceinthe election.We shall set the electionaside. toORDERIT IS HEREBY ORDERED that theelectionof June 2, 3, 4,and 5, 1952, among the Employer's employees, be, and it herebyis, set aside.IT IS FURTHER ORDERED thatthisproceeding be re-manded to the Regional Director for the Region in which thiscase was heard, for the purpose of conducting a new election atsuchtime ashe deems the circumstances permita free choiceas to collective -bargaining representation.ioSpengler-LoomisMfg.Co.,95NLRB 243; Le Roi Company, 101 NLRB 55;BeaverMachine & Tool Co., Inc., 101 NLRB 1782. The Employer also claims that the Petitionerwaived its right to object to the notices of May 22 and 26, 1952, because it knew of thembefore the election and yet participated in it without raising any question as to these notices.Itrelies largely on Denton Sleeping Garment Mills, Inc., 93 NLRB 329. As noted by thehearing officer, however, this case has since been overruled by the Board on thisparticularpoint in The Great Atlantic & Pacific Tea Company, 101 NLRB 1118. The hearing officer'sfinding that there is no merit in this contention is affirmed.MR. JOHN, INC.andMILLINERY BLOCKERS UNION, LOCAL42, UNITED HATTERS, CAP AND MILLINERY WORKERS,INTERNATIONAL UNION, AFL, Petitioner. Case No.2-RC-5765. July 24, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Leonard J.Lurie, hearing officer. The hearing officer's rulings made atthehearing are free from prejudicial error and are herebyaffirmed.1Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel [Members Houston, Styles, andPeterson] .Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to representcertain employees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-'On June 15, 1953, the Employer filed with the Board a motion to strike testhpony admittedby the hearing officer at the hearing relating to statements made by the Employer's generalmanager at the informal conference. In view of our determination in paragraph 3, we do notpass on this motion.106 NLRB No. 71.